        Case 5:20-cv-03639-EJD Document 79 Filed 09/02/20 Page 1 of 4



 1   Eric B. Fastiff (SBN 182260)
     efastiff@lchb.com
 2   Lin Y. Chan (SBN 255027)
     lchan@lchb.com
 3   Reilly T. Stoler (SBN 310761)
     rstoler@lchb.com
 4   LIEFF CABRASER HEIMANN &
     BERNSTEIN LLP
 5   275 Battery Street, 29th Floor
     San Francisco, California 94111
 6   Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
 7
     Counsel for Plaintiffs Michael Price, Deborah Lemar, Vincent Catanzaro,
 8   David Dick, Brian Murphy, and the Proposed Class
 9

10

11
                                      UNITED STATES DISTRICT COURT
12
                                     NORTHERN DISTRICT OF CALIFORNIA
13

14                                                   Case No. 5:20-cv-03639-EJD
     IN RE: TELESCOPES ANTITRUST
15   LITIGATION                                      NOTICE OF RELATED CASE AND
                                                     ADMINISTRATIVE MOTION TO
16                                                   CONSIDER WHETHER CASES
     This Document Relates to:                       SHOULD BE RELATED, PURSUANT TO
17                                                   CIVIL L.R. 3-12
     Price et al. v. Shen, et al.,
18   Case No. 5:20-cv-06216
19

20

21

22

23

24

25

26

27

28
                                                                  NOTICE AND ADMIN. MTN TO CONSIDER
                                                                   WHETHER CASES SHOULD BE RELATED
                                                                           CASE NO. 5:20-CV-003629-EJD
          Case 5:20-cv-03639-EJD Document 79 Filed 09/02/20 Page 2 of 4



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE that pursuant to Civil Local Rule 3-12 and this Court’s Order
 3   dated August 17, 2020 (Dkt. No. 55), Plaintiffs Michael Price, Deborah Lemar, Vincent
 4   Catanzaro, David Dick, and Brian Murphy by and through their attorneys, hereby submit this
 5   Notice of Related Case and the Administrative Motion to Consider Whether Cases Should Be
 6   Related, Pursuant to Civil L.R. 3-12.
 7   I.      BACKGROUND
 8           On June 1, 2020, Hightower v. Celestron Acquisition, LLC et al, Case No. 20-cv-03639-
 9   EJD (“Hightower Action”) was filed in this Court. Dkt. No. 1. Subsequently, the following
10   related actions were filed: Sigurd Murphy et al. v. Celestron Acquisition, LLC, et al., Case No.
11   5:20-cv-04049-LB (Murphy Action); Brewer, et al. v. Celestron Acquisition, LLC, et al., Case
12   No. 5:20-cv-04823-EJD (Brewer Action); Goldblatt v. Shen et al., Case No. 3:20-cv-04860-EJD
13   (Goldblatt Action); Kaufman v. Celestron Acquisition, LLC, et al., Case No. 3:20-cv-05285-EJD
14   (Kaufman Action); and Griffith et al. v. Shen, et al., Case No. 5:20-cv-05400 (Griffith Action)
15           On June 30, 2020, this Court found that the Spectrum and Murphy Actions are related to
16   the Hightower Action and should be reassigned. See Related Case Order (June 30, 2020), ECF
17   No. 17. On July 29, 2020, this Court found the Brewer and Goldblatt Actions are related to the
18   Hightower Action and should be reassigned. See Orders Granting Motion to Relate Case (July
19   29, 2020), ECF Nos. 36, 37. On August 10, 2020, this Court found that the Kaufman Action
20   related to the Hightower Action and should be reassigned. Dkt. No. 46. On August 12, 2020, this
21   Court found that the Griffith Action related to the Hightower Action and should be reassigned.
22   Dkt. No. 49.
23           On August 17, 2020, the Court consolidated all of these related actions under the caption
24   In re Telescopes Antitrust Litigation. See Dkt. No. 55. On September 2, 2020, Plaintiffs filed an
25   antitrust action in this Court entitled Price et al. v. Shen, et al., Case No. 5:20-cv-06216 (“Price
26   Action”), containing similar allegations and causes of action regarding the same co-conspirators
27   as those set forth in the consolidated actions.
28
                                                                    NOTICE AND ADMIN. MTN TO CONSIDER
                                                       2             WHETHER CASES SHOULD BE RELATED
                                                                             CASE NO. 5:20-CV-003629-EJD
           Case 5:20-cv-03639-EJD Document 79 Filed 09/02/20 Page 3 of 4



 1   II.      LEGAL STANDARD
 2            Under Civil Local Rule 3-12, an action is related to another when: “(1) the actions
 3   concern substantially the same parties, property, transaction or event; and (2) It appears likely
 4   that there will be an unduly burdensome duplication of labor and expense or conflicting results if
 5   the cases are conducted before different Judges.”
 6            Whenever a party knows or believes that an action may be related to an action which is
 7   pending in the Northern District, that party “must promptly file in the earliest-filed case” an
 8   Administrative Motion to Consider Whether Cases Should be Related.” Civil L.R. 3-12(b). That
 9   motion must include the title and case number of each apparently related case, and a brief
10   statement of the relationship of the actions. Civil L.R. 3-12(a).
11   III.     PRICE RELATES TO THE HIGHTOWER ACTION
12            Here, like the previously-related cases, the Price Action sets forth similar allegations and
13   causes of action regarding the same co-conspirators as those set forth in the Hightower Action.
14   Specifically, the Price Action involves the same or substantially similar claims that the same co-
15   conspirators engaged in price fixing, market allocation, and other anticompetitive activity with
16   the purpose and effect of monopolizing the consumer telescope manufacturing and distribution
17   markets. In addition, the Price Action asserts claims for violations of Sections 1 and 2 of the
18   Sherman Act; Section 7 of the Clayton Act; violations of the state antitrust laws of Arizona,
19   California, Connecticut, the District of Columbia, Illinois, Iowa, Kansas, Maine, Michigan,
20   Minnesota, Mississippi, Nebraska, Nevada, New Hampshire, New Mexico, New York, North
21   Carolina, North Dakota, Oregon, South Dakota, Tennessee, Utah, Vermont, West Virginia,
22   Wisconsin; violations of the state consumer protection laws of Arkansas, California, the District
23   of Columbia, Florida, Hawaii, Massachusetts, Missouri, Montana, New Mexico, New York,
24   North Carolina, Rhode Island, South Carolina, Vermont; and an additional claim for the
25   disgorgement of the profits through which the Defendants were unjustly enriched. The Hightower
26   Action and other actions consolidated in In re Telescopes Antitrust Litigation asserts similar
27   claims for violations of Sections 1 and 2 of the Sherman Act as well as the state antitrust and
28   consumer protection laws of California.
                                                                    NOTICE AND ADMIN. MTN TO CONSIDER
                                                     3               WHETHER CASES SHOULD BE RELATED
                                                                             CASE NO. 5:20-CV-003629-EJD
        Case 5:20-cv-03639-EJD Document 79 Filed 09/02/20 Page 4 of 4



 1          As set forth in Local Rule 3-12(a)(2), it appears likely that there will be an unduly
 2   burdensome duplication of labor and expenses or the possibility of conflicting results if the cases
 3   are conducted before different judges. Therefore, it will be more efficient for all cases to proceed
 4   before the same judge so that these analyses and determinations are made by one Court.
 5   IV.    CONCLUSION
 6          Because this action satisfies the criteria of Local Rule 3-12(b), Plaintiffs Michael Price,
 7   Deborah Lemar, Vincent Catanzaro, David Dick, and Brian Murphy respectfully requests the
 8   Price Action be deemed related to the Hightower Action and that it be assigned to the Honorable
 9   Edward J. Davila.
10

11   Dated: September 2, 2020                      Respectfully submitted,
12
                                           By:            /s/ Lin Y. Chan
13

14                                                 Eric B. Fastiff (SBN 182260)
                                                   efastiff@lchb.com
15                                                 Lin Y. Chan (SBN 255027)
                                                   lchan@lchb.com
16                                                 Reilly T. Stoler (SBN 310761)
                                                   rstoler@lchb.com
17
                                                   LIEFF CABRASER HEIMANN &
18                                                 BERNSTEIN LLP
                                                   275 Battery Street, 29th Floor
19                                                 San Francisco, California 94111
                                                   Telephone: (415) 956-1000
20                                                 Facsimile: (415) 956-1008
21

22                                                 Counsel for Plaintiffs Michael Price, Deborah
                                                   Lemar, Vincent Catanzaro, David Dick, Brian
23                                                 Murphy, and the Proposed Class
24

25

26

27

28
                                                                   NOTICE AND ADMIN. MTN TO CONSIDER
                                                    4               WHETHER CASES SHOULD BE RELATED
                                                                            CASE NO. 5:20-CV-003629-EJD
